DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term ZIGBEE and BLUETOOTH, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, 40-42, 44-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 



check” in the specification is in paragraph 192, “The network node 102, 108, e.g. the RNN 108 such as the gNB, checks whether it has recently received a beacon signal corresponding to that index.” The only checking seems is done by the node of any condition and the checking is not even done by periodically.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, 7-10, 40, 46-49, is/are rejected under 35 U.S.C. 103 as being unpatentable over “UL Measurement based Inactive Mode Mobility Aspects” September 30, 2016 (Samsung) in view of United States Patent Application Publication 2015/0270868 (Park) and United States Patent Application Publication 2010/0182992 (Chun, et al).
Samsung discloses claims 1 and 40 network node and method performed by a network node for optimizing paging in a wireless communications network, wherein a wireless device operates in the communications network (Section 1). The method comprises configuring the wireless device for transmission of an UL signal indicating conditions for when the wireless device should transmit the UL signal (section 2.2). 
Receiving the UL signal from the wireless device (section 2.2) and paging the wireless device using beamformed transmission, in a direction bases on the UL signal wherein the direction of the beamformed transmission is derived at least in part from the reception of the UL signal (section 2.2).



Samsung does not explicitly disclose, but expected, transmitting configuration information to a wireless device of the communication network, the configuration information indicating a configuration of the wireless device for transmission of an uplink signal and instructing the wireless device to send the UL signal periodically as long as the conditions are met.  
Park teaches the expected use of transmitting configuration information to a wireless device of the communication network, the configuration information indicating a configuration of the wireless device for transmission of an uplink signal for the purpose of controlling uplink transmission in a mobile communication network where a transmission point is different from a reception point, note Abstract, paragraphs 6-10, 10.  Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate the use of transmitting configuration information to a wireless device of the communication network, the configuration information indicating a configuration of the wireless device for transmission of an uplink signal for the purpose of controlling uplink transmission in a mobile communication network where a transmission point is different from a reception point, as taught by Park, in the method performed by a network node for optimizing paging in a wireless communications network of Samsung, in order to 



    PNG
    media_image1.png
    447
    655
    media_image1.png
    Greyscale

Chun, et al teaches the use of instructing the wireless device periodically check conditions (paragraphs 53, 54, 60, etc.) to send the UL signal periodically as long as the conditions are met for the purpose of controlling uplink synchronization state at a user equipment in a mobile communication system, note paragraph 60.  

    PNG
    media_image2.png
    643
    511
    media_image2.png
    Greyscale




Chun, et al, in the method performed by a network node for optimizing paging in a wireless communications network of Samsung in order for the user equipment can efficiently manage radio resources in accordance with shift of the synchronization state.

    PNG
    media_image3.png
    666
    497
    media_image3.png
    Greyscale

Samsung.
Regarding claims 8 and 47, note section 2.1 in Samsung.
Regarding claims 9 and 48, the omnidirectional or wide beam page is transmitted in close in time to the beamformed page either before the beamformed page or after the beamformed page, note section 2.1.
Regarding claims 10 and 49 note Observation 3 in Samsung.
Regarding claim 40, a processing circuitry and memory circuitry having instruction is inherent in both Samsung, otherwise network node would not operate and also note figure 12 in Park.

    PNG
    media_image4.png
    464
    451
    media_image4.png
    Greyscale

.

Claims 2, 41, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over “UL Measurement based Inactive Mode Mobility Aspects” September 30, 2016 (Samsung) in view of United States Patent Application 2015/0270868 (Park) and United States Patent Application Publication 2010/0182992 (Chun, et al) as applied to claims above, and further in view of United States Patent Application 2008/0268786 (Baker, et al).
Samsung in view of Park and Chun, et al does not disclose conditions include a radio channel quality threshold. Baker, et al teaches transmitting conditions which includes a radio channel quality threshold for the purpose of monitoring of a channel by a radio station, note paragraph 52 Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of sending conditions which include a radio channel quality threshold for the purpose of monitoring of a channel by a radio station, as taught by Baker, et al in the method and network node for optimizing paging in a wireless communication network of Samsung in view of Park in order to reduce the proportion of time spent monitoring the channel by introducing or increasing time periods when no monitoring takes place, and subsequently increases the time spent monitoring when the quality recovers.

    PNG
    media_image5.png
    237
    717
    media_image5.png
    Greyscale

The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.


Claim 3 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over “UL Measurement based Inactive Mode Mobility Aspects” September 30, 2016 (Samsung) in view of United States Patent Application 2015/0270868 (Park) and United States Patent Application Publication 2010/0182992 (Chun, et al) as applied to claims above, and further in view of United States Patent Application 2009/0163144 (NAKATSUGAWA).
NAKATSUGAWA teaches a configuration information indicating configured conditions comprise that the wireless device should transmit the UL signal while in a power saving state for the purpose of monitoring the quality of the radio channel, paragraphs 4, 10, 103-105, 115, figures 4A and 9.    

    PNG
    media_image6.png
    761
    453
    media_image6.png
    Greyscale

NAKATSUGAWA, in the method and network node for optimizing paging in a wireless communication network of Samsung in view of Park and Chun, et al in order to identify attribute information representing an attribute of the terminal device or an attribute of a connection designated in a communication.

    PNG
    media_image7.png
    515
    708
    media_image7.png
    Greyscale

.

Claims 51 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over “UL Measurement based Inactive Mode Mobility Aspects” September 30, 2016 (Samsung) in view of United States Patent Application 2015/0270868 (Park) as applied to claims above, and further in view of United States Patent Application 2008/0268786 (Baker, et al).
Samsung discloses a network node and non-transitory computer readable medium having instructions stored therein that are executable by processing circuitry performed by a network node for optimizing paging in a wireless communications network, wherein a wireless device operates in the communications network (Section 1). 
The method comprises configuring the wireless device for transmission of an UL signal and with conditions for when the wireless device should transmit the UL signal (section 2.2). 


Samsung does not explicitly disclose, but expected, transmitting configuration information to a wireless device of the communication network, the configuration information indicating a configuration of the wireless device for transmission of an uplink signal.  Park teaches the expected use of transmitting configuration information to a wireless device of the communication network, the configuration information indicating a configuration of the wireless device for transmission of an uplink signal for the purpose of controlling uplink transmission in a mobile communication network where a transmission point is different from a reception point, note Abstract, paragraphs 6-10, 10.  Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of the current application to incorporate the use of transmitting configuration information to a wireless device of the communication network, the configuration information indicating a configuration of the wireless device for transmission of an uplink signal for the purpose of controlling uplink transmission in a mobile communication network where a transmission Park, in the method performed by a network node for optimizing paging in a wireless communications network of Samsung, in order to control uplink transmission in a mobile communication network by a user equipment.
Samsung in view of Park and Chun, et al does not disclose conditions include a radio channel quality threshold. Baker, et al teaches transmitting conditions which includes a radio channel quality threshold for the purpose of monitoring of a channel by a radio station, note paragraph 52.  Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of sending conditions which include a radio channel quality threshold for the purpose of monitoring of a channel by a radio station, as taught by Baker, et al in the method and network node for optimizing paging in a wireless communication network of Samsung in view of Park in order to reduce the proportion of time spent monitoring the channel by introducing or increasing time periods when no monitoring takes place, and subsequently increases the time spent monitoring when the quality recovers.


.

Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s attorney arguments about the trademarks.  In MPEP 608.01 (v) states, “Although the use of marks having definite meanings is permissible in patent applications, the proprietary nature of the marks should be respected. Marks should be identified by capitalizing each letter of the mark (in the case of word or letter marks) or otherwise indicating the description of the mark (in the case of marks in the form of a symbol or device or other nontextual form). Every effort should be made to prevent their use in any manner which might adversely affect their validity as marks.”


Now, turning to the 35 USC §103 rejections, during examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. The focus of the inquiry regarding the meaning of a claim should be what would be reasonable from the perspective of one of ordinary skill in the art.2 See MPEP § 2111 for a full discussion of broadest reasonable interpretation. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, In re Am. Acad. ofSci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004) (citations omitted) (internal quotation marks omitted). Additionally, "[t]hough understanding the claim language may be aided by the explanations contained in the written description, it is important not to import into a claim limitations that are not a part of the claim." See SuperGuide Corp. v. DirecTVEnterprises, Inc., 358 F.3d 870, 875 (Fed. Cir. 2004).See MPEP § 2111.01 for a full discussion of the plain meaning of claim language.


Chun, et al teaches the use of a network node instructing the wireless device periodically check conditions.  Chun, et al clearly states, “[0053] If the command information commands that the user equipment should maintain the uplink synchronization state, the user equipment performs the random access procedure periodically or non-periodically. At this time, the base station can notify the user equipment of the period related to performing the random access procedure. Alternatively, the user equipment can determine the period or can perform the random access procedure non-periodically.”  The network node instructs the wireless device to check conditions, which can be periodically checked.  Until the network node instructs the wireless device, the wireless device does not periodically check the conditions.




In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Baker, et al teaches it is well known to transmit conditions which includes a radio channel quality threshold for the purpose of monitoring of a channel by a radio station.  Park teaches the expected use of transmitting configuration information to a wireless device of the communication network, the configuration information indicating a configuration of the wireless device for transmission of an uplink signal.  The invention would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR INTERNATIONAL CO. v. TELEFLEX INC. 82 USPQ2d 1385.
Regarding applicant’s attorney remarks on claim 52 and other claims, under the broadest reasonable interpretation standard, the “or” language, the condition would also not occur and the step or function claimed would never be realized, hence the claim does not require to perform the step or function. See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011, 2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see "optional elements do not narrow the claim because they can always be omitted”).  “Or” conditions are not limitations against which prior art must be found since it could be either. Furthermore, all alternative conditional limitations in system claims that are not limited to a particular structure may also be given no patentable weight if every alternate limitation is interpreted as “optional.” See MPHJ, 847 F.3d at 1379.  Under the broadest scenario, the steps or functions dependent on the “or” condition would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).  Samsung states, “One transmission beam cannot provide the full cell coverage. Paging needs to be transmitted using the multiple transmission beams. If paging is transmitted using same design as LTE i.e. using PDCCH and PDSCH then multiple subframes are needed to transmit paging. In each PO, which consists of several subframes in case of beamforming, PDCCH/PDSCH for paging are transmitted using different transmit beam by switching TX beam in each subframe as shown in Figure 2.”  



The Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of "demands known to the design community," "the background knowledge possessed by a person having ordinary skill in the art," and "the inferences and creative steps that a person of ordinary skill in the art would employ." Randall MFG v. Rea (Fed. Cir. 2013) (Inter Partes Reexamination No. 95/000,326).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

After Final Consideration Pilot 2.0. Using information gathered from the After Final Consideration Pilot (AFCP), as well as input from stakeholders and examiners obtained through the RCE outreach initiative, the USPTO launched the After Final Consideration Pilot 2.0 (AFCP 2.0) on May 19, 2013. Designed to be more efficient and effective than the AFCP, AFCP 2.0 is part of the USPTO’s on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Like AFCP, AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. As was the case with the AFCP, examiners will continue to use their professional judgment to decide whether the response can be fully considered under AFCP 2.0.  This will include determining whether any additional search is required and can be completed within the allotted time, in order to determine whether the application can be allowed. As always, the option to request an interview with the examiner, consistent with MPEP 713, is available to you irrespective of whether the submission was considered under AFCP 2.0.  If you are considering filing a response to a final rejection under 37 CFR 1.116 that you believe will lead to allowance of your application with only limited further searching and/or 

If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

If applicants request an interview after this final rejection, prior to the interview, the intended purpose and content of the interview should be presented briefly, in writing. Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search will be denied.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861.  The examiner can normally be reached on Monday, Wednesday, Friday, 12 noon-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D CUMMING/          Primary Examiner, Art Unit 2645